PER CURIAM:
The judgment of sentence in the above-captioned criminal action is vacated, and the action is remanded for an eviden-tiary hearing pertaining to the averment in appellant’s *377motion for new trial that trial counsel was ineffective. If the lower court concludes that trial counsel was effective, it may dismiss the motion for new trial and re-instate the judgment of sentence, after which appellant may file a new appeal in this Court. If the trial court finds that trial counsel was ineffective, however, it shall enter an order awarding a new trial.